—In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated December 31, 1998, as denied that branch of its motion which was for summary judgment dismissing the cause of action alleging a violation of Labor Law § 241 (6).
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the defendant’s motion which was for summary judgment dismissing the cause of action alleging a violation of Labor Law § 241 (6) (see, Olan v Farrell Lines, 64 NY2d 1092; Russin v Picciano & Son, 54 NY2d 311). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.